Name: Commission Regulation (EC) No 2260/97 of 13 November 1997 derogating from Regulation (EEC) No 2454/93 in respect of the definition of the concept of originating products used for the purposes of the scheme of generalized preferences to take account of the special situation of Bangladesh regarding certain exports of textiles to the Community
 Type: Regulation
 Subject Matter: trade policy;  European Union law;  Asia and Oceania;  international trade;  leather and textile industries
 Date Published: nan

 L 311 /8 EN Official Journal of the European Communities 14. 11 . 97 COMMISSION REGULATION (EC) No 2260/97 of 13 November 1997 derogating from Regulation (EEC) No 2454/93 in respect of the definition of the concept of originating products used for the purposes of the scheme of generalized preferences to take account of the special situation of Bangladesh regarding certain exports of textiles to the Community the raw materials to be used in Bangladesh in pursuance of this derogation should originate in countries belonging to the Association of South-East Asian Nations (Asean) (except Myanmar), the South Asian Association for Re ­ gional Cooperation (Saarc) or the Lome Convention ; Whereas provision should be made for the transfer of quantities between product categories in accordance with and up to the limits in Annex VIII to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third coun ­ tries (*), as last amended by Commission Regulation (EC) No 1445/97 f); Whereas the derogation may not in any case apply beyond 31 December 1998 , when the current scheme of generalized tariff preferences for industrial products expires; Whereas, as the result of undertakings entered into with the Bangladesh authorities, the provisions should be made applicable as from 15 October 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code ('), as last amended by Regulation (EC) No 1427/97 (2), and in par ­ ticular Article 76 thereof, Whereas, by Council Regulation (EC) No 3281 /94 of 19 December 1994 applying a four year scheme of gener ­ alized tariff preferences ( 1995 to 1998) in respect of certain industrial products orginating in developing coun ­ tries (3), as last amended by Commission Regulation (EC) No 998/97 (4), the Community gave such preferences to Bangladesh; Whereas Articles 67 to 97 of Regulation (EEC) No 2454/93 establish the definition of the concept of origin ­ ating products to be used for the purposes of generalized tariff preferences; whereas Article 76 of that Regulation provides, however, for derogations to those provisions in favour of least-developed GSP-beneficiary countries which submit an appropriate request to that effect to the Community; Whereas the Government of Bangladesh has applied for such a derogation in respect of certain textile products; whereas at the Community's request Bangladesh has provided the requisite additional economic information; Whereas the request submitted by Bangladesh satisfies the requirements of Article 76; whereas in particular the introduction of quantitative conditions (on an annual basis) reflecting the Community market's capacity to absorb the Bangladeshi products, Bangladesh's export capacity and actual recorded trade flows, is such as to prevent injury to the corresponding branches of Com ­ munity industry; Whereas in order to encourage regional cooperation among beneficiary countries it is desirable to provide that HAS ADOPTED THIS REGULATION: Article 1 1 . By way of derogation from Articles 67 to 97 to Regulation (EEC) No 2454/93 , products listed in the Annex to this Regulation which are manufactured in Bangladesh from woven fabric (woven items) or yarn (knitted items) imported into that country and originating in a country belonging to the Association of South-East Asian Nations (Asean) (except Myanmar), the South Asian Association for Regional Cooperation (Saarc) or the Lome Convention shall be deemed to originate in Bangladesh in accordance with the arrangements set out below. 2. For the purposes of paragraph 1 , products shall be regarded as originating in Asean or Saarc when they are obtained in these countries according to the rules of (') OJ L 253, 11 . 10 . 1993, p. 1 . 2 OJ L 196, 24. 7. 1997, p . 31 . j 1) OJ L 348 , 31 . 12. 1994, p. 1 . ( «) OJ L 144, 4 . 6 . 1997, p . 13 . ( 5) OJ L 275, 8 . 11 . 1993, p . 1 . (&lt;) OJ L 198 , 25. 7. 1997, p . 1 . 14. 11 . 97 EN Official Journal of the European Communities L 311 /9 If the amounts requested are greater than the available balance of the quantity in question, the balance shall be allocated among applicants, pro rata. The Commission shall inform the Member States of the drawings made . Each Member State shall ensure that importers of the products in question have equal and continuous access to the quantities for as long as the balance of the relevant quantity so permits . Article 4 Quantities may be transferred in accordance with the provisions and up to the limits set out in Annex VIII to Regulation (EEC) No 3030/93, in the version as amended by Commission Regulation (EC) No 2231 /96 (2). Article 5 The following shall be entered in box 4 of certificates of origin Form A issued pursuant to this Regulation : origin provided for in Regulation (EEC) No 2454/93 , or as originating in the beneficiary countries of the Lome Convention when they are obtained in those countries according to the rules of origin provided in Protocol 1 to the Fourth ACP-EEC Convention ('). 3 . The competent authorities of Bangladesh shall undertake to take all of the necessary measures to ensure compliance with the provisions of paragraph 2 . Article 2 The derogation provided for in Article 1 shall apply to products, imported into the Community from Bangladesh during the period 15 October 1997 to 31 December 1998 , up to the annual quantities listed in the Annex against each product . Article 3 The quantities referred to in the Annex shall be managed by the Commission , which shall take any appropriate administrative measures to ensure that they are managed efficiently. Where an importer presents a declaration for release for free circulation in a Member State, applying to take advantage of the provisions of this Regulation , and the declaration is accepted by the customs authorities, the Member State concerned shall notify the Commission and draw an amount corresponding to its requirements. Requests for drawings indicating the date on which the declarations were accepted, shall be sent to the Commis ­ sion without delay. Drawings shall be granted by the Commission by reference to the date on which the customs authorities of the Member State concerned accepted the declaration for release for free circulation , to the extent that the available balance so permits . If a Member State does not use the amount drawn it shall return it as soon as possible to the corresponding quantity. 'Derogation  Regulation (EC) No 2260/97 . Article 6 In case of doubt, the Member States may demand a copy of the document certifying the origin of the materials used in Bangladesh under this derogation . Such a demand may be made at the time of entry into free circulation of the goods benefiting from this Regulation, or within the framework of the administrative cooperation for which provision is made in Article 94 of Regulation (EEC) No 2454/93 . Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 October 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 November 1997. For the Commission Mario MONTI Member of the Commission (') OJ L 229 , 17 . 8 . 1991 , p . 1 . ( 2) OJ L 307, 28 . 11 . 1996, p . 1 . L 311 /10 EN Official Journal of the European Communities 14. 11 . 97 ANNEX Order No Textile category CN code Description of goods Quantity( 1 . 1 - 31 . 12) 09.8151 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts, T-shirts , lightweight fine-knit roll-, polo- or turtle ­ necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 67 612 982 pieces 09.8152 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 1091 6110 1095 6110 1098 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys , pullovers , slipovers, waistcoats , twinsets , cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, wind-cheaters , waister jackets and the like, knitted or crocheted 16 542 888 pieces 09.8153 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 621 1 32 42 6211 33 42  621 1 42 42 6211 43 42 Men's or boys ' woven breeches , shorts other than swimwear and trousers (including slacks); women's or girls ' woven trou ­ sers and slacks , of wool , of cotton or of man-made fibres; lower parts of track suits with lining, other than category 16 or 29, of cotton or of man-made fibres 1 5 849 467 pieces 09.8154 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls ' blouses, shirts and shirt-blouses , whether or not knitted or crocheted, of wool , of cotton or of man-made fibres 14 719 672 pieces 09.8155 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys ' shirts , other than knitted or crocheted, of wool , of cotton or of man-made fibres 39 948 918 pieces 14. 11 . 97 I EN I Official Journal of the European Communities L 311 /11 Order No Textile category CN code Description of goods Quantity( 1 . 1 - 31 . 12) 09.8156 10 6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 20 6116 10 80 611691 00 6116 92 00 6116 93 00 6116 99 00 Gloves, mittens and mitts, knitted or crocheted 30 492 pairs 09.8157 12 6115 1200 6115 19 10 6115 1990 6115 20 11 6115 20 90 611591 00 6115 92 00 611593 10 6115 93 30 6115 93 99 611599 00 Panty-house and tights , stockings, understockings, socks , ankle-socks, sockettes and the like, knitted or crocheted, other than for babies , including stockings for varicose veins, other than products of category 70 5 748 133 pairs 09.8158 13 6107 11 00 6107 1200 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys ' underpants and briefs, women's or girls ' knickers and briefs, knitted or crocheted, of wool , of cotton or of man-made fibres 5 407 314 pieces 09.8159 14 6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 Men's or boys' woven overcoats, raincoats and other coats , cloaks and capes , of wool, of cotton or of man-made fibres (other than parkas of category 21 ) 908 223 pieces 09.8160 15 6202 1 1 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Women's or girls ' woven overcoats , raincoats and other coats , cloaks and capes; jackets and blazers , of wool , of cotton or of man-made fibres (other than parkas of category 21 ) 494 861 pieces 09.8161 16 6203 1 1 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 Men's or boys ' suits and ensembles, other than knitted or crocheted, of wool , of cotton or of man-made fibres , ex ­ cluding ski suits ; men's or boys ' track suits with lining, with an outer shell of a single identical fabric , of cotton or of man-made fibres 260 657 pieces 09.8162 17 6203 31 00 6203 32 90 6203 33 90 6203 39 19 Men's or boys' jackets and blazers, other than knitted or crocheted, of wool , of cotton or of man-made fibres 427 335 pieces L 311 / 12 I EN I Official Journal of the European Communities 14 . 11 . 97 Order No Textile category CN code Description of goods Quantity( 1 . 1 - 31 . 12) 09.8163 18 6207 1 1 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 10 6207 91 90 6207 92 00 6207 99 00 6208 1 1 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 11 6208 91 19 6208 91 90 6208 92 10 6208 92 90 6208 99 00 Men's or boys ' singlets and other vests , underpants , briefs , nightshirts , pyjamas, bathrobes, dressing-gowns and similar articles , other than knitted or crocheted Women's or girls ' singlets and other vests , slips , petticoats , briefs , panties, nightdresses, pyjamas, nÃ ©gligÃ ©s , bathrobes , dressing-gowns and similar articles, other than knitted or crocheted 383,9 tonnes 09.8164 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 . 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41 Parkas ; anoraks , wind-cheaters , waister jackets and the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres ; upper parts of track suits with lining, other than category 16 or 29, of cotton or of man-made fibres 1 0 320 967 pieces 09.8165 24 6107 21 00 6107 22 00 6107 29 00 610791 10 6107 91 90 6107 92 00 ex 6107 99 00 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 10 6108 91 90 6108 92 00 6108 99 10 Men's or boys ' nightshirts, pyjamas , bathrobes, dressing ­ gowns and similar articles, knitted or crocheted Women's or girls ' nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing-gowns and similar articles, knitted or crocheted 1 719 799 pieces 09.8166 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's or girls ' dresses, of wool , of cotton or of man-made fibres 1 219 178 pieces 14. 11 . 97 EN Official Journal of the European Communities L 311 / 13 Order No Textile category CN code Description of goods Quantity( 1 . 1 - 31 . 12) 09.8167 27 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 Women's or girls ' skirts, including divided skirts 377 418 pieces 09.8168 28 610341 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 610461 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 Trousers , bib-and-brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool , of cotton or of man-made fibres 2 148 927 pieces 09.8169 29 6204 1 1 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 80 6204 23 80 6204 29 18 6211 42 31 6211 43 31 Women's or girls ' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, exclud ­ ing ski suits ; women's or girls' track suits with lining, with an outer shell of an identical fabric, of cotton or of man-made fibres 143 484 pieces 09.8170 31 6212 10 00 BrassiÃ ¨res , woven , knitted or crocheted 819 409 pieces 09.8171 68 6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 Babies ' garments and clothing accessories , excluding babies ' gloves , mittens and mitts of categories 10 and 87, and babies ' stockings, socks and sockettes , other than knitted or crocheted, of category 88 302,5 tonnes 09.8172 69 6108 11 10 6108 11 90 6108 19 10 6108 19 90 Women's or girls' slips and petticoats , knitted or crocheted 2 266 pieces 09.8173 72 611231 10 611231 90 611239 10 611239 90 611241 10 611241 90 611249 10 6112 49 90 6211 11 00 6211 12 00 Swimwear, of wool , of cotton or of man-made fibres 225 027 pieces 09.8174 73 6112 11 00 6112 1200 6112 19 00 Tracksuits , of knitted or crocheted fabric , of wool , of cotton or of man-made fibres 408 696 pieces L 311 / 14 | EN I Official Journal of the European Communities 14. 11 . 97 Order No Textile category CN code Description of goods Quantity( 1 . 1 - 31 . 12) 09.8175 74 Women s or girls knitted or crocheted suits and ensembles , 303 280 pieces of wool , of cotton or of man-made fibres , excluding ski suits 6104 11 00 6104 12 00 6104 13 00 6104 19 00 6104 21 00 6104 22 00 6104 23 00 6104 29 00 09.8176 75 Men's or boys knitted or crocheted suits and ensembles , of wool , of cotton or of man-made fibres, excluding ski suits 546 853 pieces6103 11 00 6103 1200 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 09.8177 76 Men's or boys industrial or occupational clothing, other than knitted or crocheted 3,3 tonnes Women's or girls aprons, smock-overalls and other industrial or occupational clothing, other than knitted or crocheted 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 78 885,5 tonnes09.8178 Garments , other than knitted or crocheted, excluding garments of categories 6, 7, 8 , 14, 15, 16 , 17, 18 , 21 , 26, 27, 29 , 68 , 72, 76 and 77 14. 11 . 97 EN Official Journal of the European Communities L 311 / 15 Order No Textile category CN code Description of goods Quantity( 1 . 1 - 31 . 12) 09.8179 83 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 6112 20 00 6113 00 90 6114 1000 6114 20 00 6114 30 00 Overcoats , jackets , blazers and other garments, including ski suits , knitted or crocheted, excluding garments of categories 4, 5, 7, 13 , 24, 26, 27 , 28 , 68 , 69 , 72, 73 , 74 and 75 349,8 tonnes 09.8180 84 6214 20 00 6214 30 00 6214 40 00 6214 90 10 Shawls , scarves , mufflers, mantillas , veils and the like, other than knitted or crocheted, of wool , of cotton or of man-made fibres 1,1 tonnes 09.8181 86 6212 20 00 6212 30 00 6212 90 00 Corsets, corset-belts , suspender-belts , braces, suspenders , garters and the like, and parts thereof, whether or not knitted or crocheted 8 350 pieces 09.8182 156 6106 90 30 ex 6110 90 90 Women's or girls' blouses or pullovers , knitted or crocheted of silk or of silk-waste 22 tonnes 09.8183 157 6101 90 10 6101 90 90 6102 90 10 6102 90 90 ex 6103 90 00 6103 49 99 ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6109 90 90 611090 10 ex 6110 90 90 ex 6111 90 00 6114 90 00 Garments , knitted or crocheted, other than those of categories 1 to 123 and of category 156 18,7 tonnes 09.8184 159 6204 49 10 6206 10 00 6214 10 00 6215 10 00 Dresses, blouses and shirt-blouses, not knitted or crocheted, of silk or of silk-waste Shawls , scarves , mufflers , mantillas , veils and the like, not knitted or crocheted, of silk or of silk-waste Ties , bow-ties and cravats , of silk or of silk-waste 18,7 tonnes L 311 / 16 I EN I Official Journal of the European Communities 14. 11 . 97 Order No Textile category CN code Description of goods Quantity( 1 . 1 - 31 . 12) 09.8185 161 3,3 tonnesGarments , not knitted or crocheted, other than those of cat ­ egories 1 to 123 and of category 159 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 6211 39 00 6211 49 00